UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to UNITED COMMUNITY FINANCIAL CORP. (Exact name of the registrant as specified in its charter) OHIO 000-024399 34-1856319 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer I.D. No.) 275 West Federal Street, Youngstown, Ohio 44503-1203 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (330)742-0500 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 47,772,682 common shares as of July 31, 2015. TABLE OF CONTENTS PAGE Part I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Statements of Financial Condition as of June 30, 2015 (Unaudited) and December 31, 2014 3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2015 and 2014 (Unaudited) 4 Consolidated Statement of Shareholders’ Equity for the Six Months ended June 30, 2015 and 2014 (Unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8-48 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 50-59 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 61 Part II.OTHER INFORMATION 62 Item1. Legal Proceedings 62 Item1A. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults Upon Senior Securities (None) Item 4. Mine Safety Disclosures (None) Item 5. Other Information (None) Item 6. Exhibits 63 Signatures 64 Exhibits 65 2 PART I—FINANCIAL INFORMATION ITEM1. Financial Statements UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June30, December31, (Dollars in thousands) Assets: Cash and deposits with banks $ $ Federal funds sold Total cash and cash equivalents Securities: Available for sale, at fair value Held to maturity, nontaxable (fair value of $4,679 and $0, respectively) — Loans held for sale, at lower of cost or market Loans held for sale, at fair value — Loans, net of allowance for loan losses of $16,881 and $17,687 Federal Home Loan Bank stock, at cost Premises and equipment, net Accrued interest receivable Real estate owned and other repossessed assets, net Core deposit intangible 56 84 Cash surrender value of life insurance Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Deposits: Interest bearing $ $ Non-interest bearing Total deposits Borrowed funds: Federal Home Loan Bank advances Long-term Federal Home Loan Bank advances Short-term Federal Home Loan Bank advances Total Federal Home Loan Bank advances Repurchase agreements and other Total borrowed funds Advance payments by borrowers for taxes and insurance Accrued interest payable Accrued expenses and other liabilities Total liabilities Shareholders' Equity: Preferred stock-no par value; 1,000,000 shares authorized and no shares issued and outstanding — — Common stock-no par value; 499,000,000 shares authorized; 54,138,910 shares issued and 47,763,154 and 49,239,004 shares, respectively, outstanding Retained earnings Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost, 6,375,756 and 4,899,906 shares, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended June30, For the Six Months Ended June30, (Dollars in thousands, except per share data) Interest income Loans $ Loans held for sale 74 Securities available for sale Securities held to maturity (nontaxable) 12 — 12 — Federal Home Loan Bank stock dividends Other interest earning assets 11 21 17 47 Total interest income Interest expense Deposits Federal Home Loan Bank advances Repurchase agreements and other Total interest expense Net interest income (Recovery) provision for loan losses ) ) Net interest income after provision for loan losses Non-interest income Non-deposit investment income Mortgage servicing fees Deposit related fees Mortgage servicing rights valuation (5 ) 45 (6 ) Mortgage servicing rights amortization ) Other service fees 20 — 37 — Net gains (losses): Securities available for sale (includes $0, $31, $11 and $34, respectively, accumulated other comprehensive income reclassifications for unrealized net gains on available for sale securities) — 31 11 34 Mortgage banking income Change in fair value of loans held for sale, carried at fair value ) — — Real estate owned and other repossessed assets, net ) Card fees Other income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Equipment and data processing Franchise tax Advertising Amortization of core deposit intangible 13 16 27 35 FDIC insurance premiums Other insurance premiums 85 Legal and consulting fees Other professional fees Real estate owned and other repossessed asset expenses 18 Other expenses Total non-interest expenses Income before income taxes Income tax expense (includes $0, $11,$4 and $12 income tax expense from reclassification items) ) ) Net income $ (Continued) 4 (Continued) UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended June30, For the Six Months Ended June30, (Dollars in thousands, except per share data) Net income $ Other comprehensive income Unrealized (loss) gain on securities, net of tax ) ) Reclassification adjustment for (gains) losses, net of tax — ) (7 ) ) Total other comprehensive (loss) income $ ) $ $ ) $ Comprehensive (loss) income $ ) $ $ $ Earnings per share Basic $ Diluted See Notes to Consolidated Financial Statements. 5 UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) Common Shares Outstanding Common Stock Retained Earnings Accumulated Other Comprehensive Income(Loss) Treasury Stock Total (Dollars in thousands, except per share data) Balance January 1, 2015 $ $ $ ) $ ) $ Net income Comprehensive loss ) ) Stock option exercises ) 26 Stock option expenses 13 13 Restricted stock grants ) ) — Restricted stock forfeitures ) 6 12 ) ) Restricted stock amortization Cash dividend payments ($0.02 per share) ) ) Treasury stock purchases ) ) ) Balance June 30, 2015 $ $ $ ) $ ) $ Common Shares Outstanding Common Stock Retained Earnings Accumulated Other Comprehensive Income(Loss) Treasury Stock Total (Dollars in thousands, except per share data) Balance January 1, 2014 $ $ $ ) $ ) $ Net income Comprehensive income Stock option exercises ) Stock option expenses 13 13 Restricted stock grants ) ) — Restricted stock forfeitures ) ) ) Restricted stock amortization Treasury stock purchases ) ) ) Balance June 30, 2014 $ $ $ ) $ ) $ See Notes to Consolidated Financial Statements. 6 UNITED COMMUNITY FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June30, (Dollars in thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities (Recovery) provision for loan losses ) Mortgage banking income ) ) Changes in fair value on loans held for sale ) — Net losses on real estate owned and other repossessed assets sold Net gain on available for sale securities sold ) ) Net (gain) loss on other assets sold ) 7 Amortization of premiums and accretion of discounts Depreciation and amortization Net change in interest receivable (5 ) ) Net changein interest payable 42 23 Net changein prepaid and other assets Net change in other liabilities Stock based compensation Net principal disbursed on loans originated for sale ) ) Proceeds from sale of loans held for sale Net change in deferred tax assets ) Cash surrender value of life insurance ) ) Net change in interest rate caps Net cash from operating activities Cash Flows from Investing Activities Proceeds from the principal repayments and maturities of securities available for sale Proceeds from the sale of securities available for sale Proceeds from the sale of real estate owned and other repossessed assets Proceeds from the sale of premises and equipment 30 Purchases of premises and equipment ) ) Principal disbursed on loans, net of repayments ) ) Loans purchased ) — Purchase of municipal securities held to maturity ) — Purchase of bank owned life insurance ) — Redemption of FHLB stock — Net cash from investing activities ) ) Cash Flows from Financing Activities Net increase in checking, savings and money market accounts Net increase (decrease) in certificates of deposit ) Net decrease in advance payments by borrowers for taxes and insurance ) ) Proceeds from overnight FHLB advances Repayments of overnight FHLB advances ) ) Repayments of repurchase agreements and other borrowed funds ) ) Proceeds from the exercise of stock options 26 Dividends paid ) — Purchase of treasury stock ) ) Net cash from financing activities ) Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See Notes to Consolidated Financial Statements 7 UNITED COMMUNITY FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION United Community Financial Corp. (United Community or the Company) was incorporated under Ohio law in February 1998 by The Home Savings and Loan Company of Youngstown, Ohio (Home Savings) in connection with the conversion of Home Savings from an Ohio mutual savings and loan association to an Ohio capital stock savings association (the Conversion). Upon consummation of the Conversion on July8, 1998, United Community became the unitary thrift holding company for Home Savings. Home Savings, a state-chartered savings bank, conducts business from its main office located in Youngstown, Ohio, 32 full-service branches and nine loan production offices located throughout Ohio and western Pennsylvania. The accompanying consolidated financial statements of United Community have been prepared in accordance with instructions relating to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles (U.S. GAAP) for complete financial statements. However, such information reflects all adjustments (consisting solely of normal recurring adjustments) that are, in the opinion of management, necessary for a fair statement of results for the interim periods. The results of operations for the three and six months ended June30, 2015, are not necessarily indicative of the results to be expected for the year ending December31, 2015. The consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements and notes contained in United Community’s Form 10-K for the year ended December 31, 2014. Some items in the prior year financial statements were reclassified to conform to the current presentation. These reclassifications had no effect on prior year consolidated statements of operations or shareholders’ equity. 2. RECENT ACCOUNTING DEVELOPMENTS In January 2014, FASB issued Accounting Standards Update (ASU) 2014-04,Receivables—Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure (a consensus of the FASB Emerging Issues Task Force).The ASU clarifies when an in-substance repossession or foreclosure occurs and a creditor is considered to have received physical possession of real estate property collateralizing a consumer mortgage loan. Specifically, the new ASU requires a creditor to reclassify a collateralized consumer mortgage loan to real estate property upon obtaining legal title to the real estate collateral, or the borrower voluntarily conveying all interest in the real estate property to the lender to satisfy the loan through a deed in lieu of foreclosure or similar legal agreement. Additional disclosures are required detailing the amount of foreclosed residential real estate property held by the creditor and the recorded investment in consumer mortgages collateralized by real estate property that are in the process of foreclosure. The new guidance is effective for annual periods, and interim reporting periods within those annual periods, beginning after December15, 2014. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements, but did result in additional disclosures. In May 2014, FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606). The ASU creates a new topic, Topic 606, to provide guidance on revenue recognition for entities that enter into contracts with customers to transfer goods or services or enter into contracts for the transfer of nonfinancial assets. The core principle of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. Additional disclosures are required to provide quantitative and qualitative information regarding the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The new guidance is effective for annual reporting periods, and interim reporting periods within those annual periods, beginning after December15, 2017. Early adoption is not permitted. Management is currently evaluating the impact of the adoption of this guidance on the Company’s consolidated financial statements.
